DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 12/14/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13,15-17,19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,206,289. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 11,206,289
Claim 1: A method, comprising:
Monitoring, with a computing system, call activity through a telephone conferencing system or voice network;
In response to detecting use of the telephone conferencing system or voice network by at least one party based on the monitored call activity, identifying, with the computing system, at least one of incoming call data or outgoing call data associated with a call initiated by the at least one party;
analyzing, with the computing system, the identified at least one of incoming call data or outgoing call data to determine whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network; and
based on a determination that the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network, initiating, with the computing system, one or more first actions. 
Claim 1: A method, comprising:
Monitoring, with a computing system, call activity through a telephone conferencing system or voice network;
In response to detecting use of the telephone conferencing system or voice network by at least one party based on the monitored call activity, identifying, with the computing system, at least one of incoming call data or outgoing call data associated with a call initiated by the at least one party;
analyzing, with the computing system, the identified at least one of incoming call data or outgoing call data to determine whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network; and
based on a determination that the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network, initiating, with the computing system, one or more first actions.
logging, with the computing system, information regarding the call to a log file or database system;
analyzing, with the computing system, the logged information to generate historical data associated with one or more of the at least one party, an account with the telephone conferencing system or voice network that is used by the at least one party to initiate the call, a conference bridge used by the at least one party to initiate the call, at least one destination party connected by the call, or at least one location associated with each party;
determining, with the computing system, one or more weighted measures associated with each generated historical data; and
generating, with the computing system, a score based on the historical data and the one or more weighted measures, the score being representative of a probability of fraudulent use or unauthorized use;
wherein determining whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network comprises determining whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network based at least in part on the generated score. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for monitoring with a computing system, call activity through a telephone conferencing system or voice network to detect fraudulent or unauthorized user and is substantively-similar independent claims 16,20, said claims are merely a broader version of claim 1 of U.S. Patent No. 11,206,289 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 2-15,17-19, each depending from one of independent claims 1 and 16, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,206,289 in view the foregoing nonstatutory double patenting rejection of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13,15-17,19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heilmann et al(US 7,440,558).
Claim 1: Heilmann disclose monitoring with a computing system, call activity through a telephone conferencing system or voice network in (col.5,lines 59-67;Fig.4B, system detect analyze call activity). Heilmann disclose in response to detecting use of the telephone conferencing system or voice network by at least one party based on the monitored call activity, identifying with the computing system at least one of incoming call data or outgoing call data associated with a call initiated by the at least one party in (col.22,lines 7-27; The source and destination telephone number/extensions for inbound and outbound calls are known when the line sensor is connected to direct connect lines or to lines on the station side of the PBX). Heilmann disclose analyzing with the computing system, the identified at least one of incoming call data or outgoing call data to determine whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network in (col.8,lines 1-11,38-49,56-60; system checks source number of party initiating the call and security is enforced for unauthorized user according to security policy). Heilmann disclose based on a determination that the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network, initiating with the computing system one or more first actions in (col.11,lines 1-24; system monitors call for any authorized/unauthorized user of the voice network according to security rule base 302).
Claim 2: Heillmann disclose incoming call data comprises origination telephone number associated with each call-in party in (col.8,lines 1-5).
Claim 3: Heilmann disclose outgoing call data comprises origination telephone number associated with each call-in party in (col.8,lines 1-11).
Claim 4: Heilmann disclose call is initiated by web control wherein the identified at least one of incoming call data or outgoing call data comprises geographic location information associated with each call-in party or IP address associated with each call-in/out party in (col.24,lines 46-56;fig.13A).
Claim 5: Heilmann disclose identifying the at least one of the incoming call data or outgoing data associated with a call initiated by the at least one party comprises obtaining the at least one of the incoming call data or the outgoing call data by at least one of scraping an application log file associated with the telephone conferencing system or voice network, using an application programming interface between the computing system and the telephone conferencing system or voice network or using a tracking service in (col.9,lines 18-43-49-61;col.19,lines 42-58). 
Claim 6: Heilmann disclose determining whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network comprises a telephone number associated with an account owner associated with the user account in (col.15,lines 45-67).
Claim 7: Heilmann disclose whether the call initiated by the at least one party constitutes at least one of fraudulent user or unauthorized use of the telephone conferencing system or voice network comprises determining that the at least one party is an unauthorized user who is using a user account  with the telephone conferencing system or voice network for personal user by at least determining that a personal identification number in (col.7,lines 40-67).
Claim 8: Heilmann disclose determining whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network comprises determining that the at least one party is using the telephone conferencing system or voice network as part of a denial service attack by at least one of determining that a number of out-dials from a single user account with the telephone conferencing system or voice network exceeds a predetermined threshold number of calls within a predetermined period in (col.10,lines 16-31;col.11,lines 1-24).
Claim 9: Heilmann disclose determining whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network comprises determining that the at least one party is attempting to hide its identity or to hide direct communications by the at least one party, by at least one of determining that an origination telephone number associated with the at least one party does not match a telephone number associated with an account owner associated with the use account or determining that the at least one party is calling from a location that is different from geographic location associated with the account owner in (col.15,lines 44-63).
Claim 10: Heilmann disclose determining whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network comprises determining that the at least one party is calling from a location that is different from geographic location associated with the account owner in (col.15,lines 1-25).
Claim 11: Heilmann disclose determining whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network comprises utilizing at least one of an artificial intelligence system or machine learning system to determine whether the call is initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network in (fig.8B; col.19,lines 8-41).
Claim 12: Heilmann disclose one or more first actions comprise at least one of temporarily blocking a network trunk, sending an e-mail message regarding the call to at least one of an account owner in (col.3,lines 35-55;fig.4C).
Claim 13: Heilmann disclose at least one of the alert, the e-mail message, the SMS message, the text message, or the telephone call comprise at least one of an option to block access to the account by the at least one party in (fig.4C; col.10,lines 50-67).
Claim 15: Heilmann disclose providing a trunking bridge between the at least one party and the telephone conferencing system or voice network wherein the trunking bridge comprises one of a PSTN trunking bridge or VoIP trunking bridge in (col.2,lines 26-47;col.4,lines 56-66). 
Claim 16: Heilmann disclose at least one processor and a non-transitory computer readable medium communicatively coupled to the at least one processor(fig.1), the non-transitory computer readable medium having stored computer software comprising a set of instructions in (col.5,lines 37-47). Heilmann disclose monitor call activity through a telephone conferencing system or voice network in (col.5,lines 59-67;Fig.4B, system detect analyze call activity). Heilmann disclose in response to detecting use of the telephone conferencing system or voice network by at least one party based on the monitored call activity, identify at least one of incoming call data or outgoing call data associated with a call initiated by the at least one party in (col.22,lines 7-27; The source and destination telephone number/extensions for inbound and outbound calls are known when the line sensor is connected to direct connect lines or to lines on the station side of the PBX). Heilmann disclose analyze the identified at least one of incoming call data or outgoing call data to determine whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network in (col.8,lines 1-11,38-49,56-60; system checks source number of party initiating the call and security is enforced for unauthorized user according to security policy). Heilmann disclose based on a determination that the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network, initiating with the computing system one or more first actions in (col.11,lines 1-24; system monitors call for any authorized/unauthorized user of the voice network according to security rule base 302).
Claim 17: Heilmann disclose one or more first actions comprise at least one of temporarily blocking a network trunk, sending an e-mail message regarding the call to at least one of an account owner in (col.3,lines 35-55;fig.4C).
Claim 19: Heilmann disclose providing a trunking bridge between the at least one party and the telephone conferencing system or voice network wherein the trunking bridge comprises one of a PSTN trunking bridge or VoIP trunking bridge in (col.2,lines 26-47;col.4,lines 56-66). 
Claim 20: Heilmann disclose s computing system in (col.4,lines 56-66). Heilmann disclose at least one processor and a non-transitory computer readable medium communicatively coupled to the at least one processor(fig.1), the non-transitory computer readable medium having stored computer software comprising a set of instructions in (col.5,lines 37-47). Heilmann disclose monitor call activity through a telephone conferencing system or voice network in (col.5,lines 59-67;Fig.4B, system detect analyze call activity). Heilmann disclose in response to detecting use of the telephone conferencing system or voice network by at least one party based on the monitored call activity, identify at least one of incoming call data or outgoing call data associated with a call initiated by the at least one party in (col.22,lines 7-27; The source and destination telephone number/extensions for inbound and outbound calls are known when the line sensor is connected to direct connect lines or to lines on the station side of the PBX). Heilmann disclose analyze the identified at least one of incoming call data or outgoing call data to determine whether the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network in (col.8,lines 1-11,38-49,56-60; system checks source number of party initiating the call and security is enforced for unauthorized user according to security policy). Heilmann disclose based on a determination that the call initiated by the at least one party constitutes at least one of fraudulent use or unauthorized use of the telephone conferencing system or voice network, initiating with the computing system one or more first actions in (col.11,lines 1-24; system monitors call for any authorized/unauthorized user of the voice network according to security rule base 302).
Allowable Subject Matter
Claims 14,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435